Case 1:16-cv-02549-TWP-MJD Document 151 Filed 11/16/18 Page 1 of 3 PageID #: 1214



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  LARRY BEST, Jr.,                               )
                                                 )
                   Plaintiff,                    )
                                                 )
          v.                                     )       CASE NO. 1:16-cv-2549-TWP-MJD
                                                 )
  STATE OF INDIANA, et al.,                      )
                                                 )
                   Defendants.                   )

                          STATE DEFENDANTS’ FINAL EXHIBIT LIST

          State Defendants, the Indiana Department of Correction, Blaine Hurt, John Safford,

  Herbert Duncan, Walter Peterson, and Jeffrey King, by counsel, hereby submit their final exhibit

  list.

          State defendants’ final exhibits are:

          1. All documents related to plaintiff’s housing history within the Pendleton Correctional

               Facility, as relating to Best’s placement in either administrative or disciplinary

               segregation, and in general population.

          2. Best’s interrogatory answers;

          3. IDOC conduct summaries and disciplinary documents of offenders Deb Sipe and

               Jeremiah Farmer;

          4. Larry Best’s summary judgment affidavit/declaration.

          5. All incident reports, written statements, communication or other documents related to

               the underlying incident at issue in plaintiff’s complaint, other than those specifically

               listed in (6), below;
Case 1:16-cv-02549-TWP-MJD Document 151 Filed 11/16/18 Page 2 of 3 PageID #: 1215



         6. All depositions and deposition exhibits taken in this case, including and especially

            exhibits nos. 16 and 17 to the deposition of Hubert Duncan; exhibits nos. 5, 13, 14, and

            16 to the deposition of Walter Peterson; exhibit no.8 to the deposition of Blaine Hurt;

            exhibits nos. 5 and 6 to the deposition of Jeffrey Ballinger; and exhibits nos. 1-4 to the

            deposition of John Safford.

         7. Plaintiff’s medical records concerning the injuries he suffered in the August 7, 2015

            assault and any follow-up medical care he received;

         8. Any statements taken of the parties in this case or witnesses to the underlying incident;

         9. Exhibits identified by plaintiff and the former medical co-defendants in this lawsuit;

         10. All documents produced through requests for production of documents by the parties;

         11. Any and all responses to discovery requests by any party; and

         12. Any and all documents needed for impeachment and/or rebuttal purposes.

         State defendants will supplement this exhibit list as being a final exhibit list on February

  27, 2019, in accordance with this Court’s Case Management Plan.


                                                       Respectfully Submitted,

                                                       CURTIS T. HILL, JR.
                                                       Indiana Attorney General
                                                       Atty. No. 13999-20


                                               By:     s/ Jonathan P. Nagy
                                                       Jonathan P. Nagy
                                                       Deputy Attorney General
                                                       Attorney No. 20975-49
                                                       OFFICE OF THE ATTORNEY GENERAL
                                                       302 W. Washington St., 5th Floor
                                                       Indianapolis, IN 46204
                                                       Phone: (317) 233-8296
                                                       FAX: (317) 232-7979
                                                       Email: Jonathan.Nagy@atg.in.gov

                                                  2
Case 1:16-cv-02549-TWP-MJD Document 151 Filed 11/16/18 Page 3 of 3 PageID #: 1216




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2018 I electronically filed the foregoing Defendants’

  Final Exhibit List with the Clerk of the Court using the CM/ECF system.

         Bessie M Davis
         Law Office of Bessie M. Davis, LLC
         26 East 15th Avenue
         Gary, IN 46407
         219-883-2082
         Fax: 219-883-0929
         Email: legal2615@yahoo.com
         Plaintiff’s counsel


                                                      s/ Jonathan P. Nagy
                                                      Jonathan P. Nagy
                                                      Deputy Attorney General
  OFFICE OF THE INDIANA ATTORNEY GENERAL
  Indiana Government Center South, 5th Floor
  302 West Washington Street
  Indianapolis, IN 46204-2770
  Phone: (317) 233-8296
  FAX: (317) 232-7979
  Email: Jonathan.Nagy@atg.in.gov




                                                  3
